       Case 2:19-cv-01456-APG-EJY Document 16 Filed 07/17/20 Page 1 of 1



 1
 2                     IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEVADA
 3
 4
     Larie Shanks,
 5
 6                   Plaintiff,                     Case No.: 2:19-cv-01456-APG-EJY

 7         vs.
 8
     Equifax Information Services, LLC, et al
 9
10                   Defendants.
11
12                        ORDER OF DISMISSAL
        WITH PREJUDICE AS TO DEFENDANT AMERICREDIT FINANCIAL
13                 SERVICES, INC. D/B/A GM FINANCIAL
14
           The Court, having reviewed the parties’ stipulation, and finding good cause
15
16 shown;
17
           IT IS HEREBY ORDERED that Plaintiff’s claims against Defendant
18
     AmeriCredit Financial Services, Inc. d/b/a GM Financial, only, are hereby dismissed
19
20 with prejudice and without fees or costs to either party. The Clerk of the Court shall
21
     terminate Defendant AmeriCredit Financial Services, Inc. d/b/a GM Financial as a
22
23 party in this action and remove its attorneys of record from receiving ECF
24 Notifications.
25
26 Date: _____________
          7/17/2020
                                                    ______________________________
27                                                  Judge States
                                                    United of United States
                                                                 District    District Court
                                                                          Judge
28
                                                3
